This is a controversy submitted without action to construe sections 4116 and 4124 of the Revisal of North Carolina.
The plaintiff is a corporate body and has complete control and supervision of the public schools of the city of Winston. The defendant is a corporate body and has control of the public schools of Forsyth County.
Section 4116 of the Revisal, as amended by chapter 149, Public Laws of North Carolina, 1913, provides that the county board of      (405) education, after first reserving a fund sufficient to pay the salary of the county superintendent and the expenses of the county board of education, may reserve a fund for building, repairing, and equipping schoolhouses in counties where the school fund exceeds, as it does in Forsyth County, $25,000, a sum not greater than 7 1/4 per cent of the school fund for said county.
The only question presented is, whether or not the defendant has authority under section 4124 to appropriate money from the building fund to the plaintiff to be used in the erection of a school building in the city of Winston.
It is admitted that the plaintiff has received from the defendant its per capita apportionment as provided in section 4116 for maintaining schools, and that the city of Winston pays more than half the school taxes of Forsyth County levied by the General Assembly.
Judgment for plaintiff, and the defendant appealed.
The ninth article of the Constitution is devoted to education, and it is declared in the first section of the article that, "Religion, *Page 326 
morality, and knowledge being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged."
This language is taken from the Ordinance of Congress of 1787, passed for the government of the Northwest Territory, and was substantially adopted in the Constitution of Ohio, and was considered in Board ofEducation v. Minor, 23 Ohio St. 211 (13 A. R., 233), in which case the Court says: "The three things so declared to be essential to good government are `religion,' `morality,' and `knowledge.' These three words stand in the same category, and in the same relation to the context; and if one of them is used in its generic or unlimited sense, so are all three. That the word `knowledge' and the word `morality' are used in that (406) sense is very plain. The meaning is, that true religion, true morality, and true knowledge shall be promoted by encouraging schools and means of instruction. The last named of these three words `knowledge,' comprehends in itself all that is comprehended in the other two words, `religion' and `morality,' and which can be the subject of human instruction. True religion includes true morality. All that is comprehended in the word `religion' or in the words `religion and morality,' and that can be the subject of human instruction, must be included under the general term `knowledge.' Nothing is enjoined, therefore, but the encouragement of means of instruction in general knowledge — the knowledge of truth. The fair interpretation seems to be, that true `religion' and `morality' are aided and promoted by the increase and diffusion of `knowledge,' on the theory that `knowledge is the handmaid of virtue' and that all three — religion, morality, and knowledge — are essential to good government."
The ideal citizen, then, under the Constitution, is "the wise man and endued with knowledge," leading to a clean, upright life, and to a just conception of true religion.
One of the means to this end is the establishment of a "general and uniform system of public schools," which is enjoined upon the General Assembly by section 2 of Article IX.
This system as outlined in the Constitution, standing alone, does little more than excite and stimulate the desire for knowledge and is inadequate to enable the citizen to reach the higher heights.
It was to be expected, then, in a government founded upon the will of the people, by men who believed that unlimited knowledge leads to true morality and true religion, and that these are necessary to good government and the happiness of mankind, that some provisions would be made for higher education, as has been done in the sections relating to the University, and that there would be nothing to discourage those living in thickly settled communities, where property valuations are *Page 327 
higher, from incurring obligations, in addition to those imposed by the General Assembly for the system of schools for the entire State, in order that better educational facilities might be furnished to their children, and we therefore find no prohibition in the Constitution   (407) preventing a community, which pays a special tax for graded or other schools, from sharing in the equitable division of the tax for schools levied by the State.
It was upon this principle that it was held in Greensboro v. Hodgin,106 N.C. 182, that it was the duty of the county authorities to apportion to a graded school district a part of the school fund levied by the State, but that such district was only entitled to a just and equitable part, and not necessarily to as much as it paid.
The authority to make this apportionment, approved by the Supreme Court, is found in section 4116 of the Revisal, as amended by chapter 149 of the Laws of 1913; and as the same statute enjoins the duty upon the county board of education to reserve a fund for building and repairing schoolhouses in the county, there would seem to be no good reason for permitting graded schools to participate in one part of the fund and excluding them from the other.
The defendant contends, however, that while the board of education is required to reserve a building fund, in section 4116 of the Revisal, that the disposition of the fund is regulated by Revisal, section 4124, in which it is said: "The building of all new schoolhouses shall be under the control and direction of and by contract with the county board of education. All contracts for buildings shall be in writing, and all buildings shall be inspected, received, and approved by the county superintendent of public instruction before full payment is made therefor," and that as the graded school of Winston is under the control of a board of commissioners and not of the board of education, the plaintiff has no right to any part of the fund reserved for buildings.
In other words, the argument of the defendant is that under section 4124 of the Revisal, all school buildings erected from the reserve fund provided for in section 4116 must be under the control of the board of education, and as the graded school buildings of Winston are controlled by a board of commissioners, and not by the board of education, the graded school district is not entitled to share in the building fund.
The two sections are parts of one statute, designed to establish  (408) a uniform system of public schools, and the language used should be understood with reference to the context, and in that sense which will make the two harmonious and consistent; and a construction of section 4124 should not be adopted, except from necessity, which would deprive the plaintiff of a benefit conferred by section 4116. *Page 328 
No such necessity exists. Section 4124 does not say that all "new schoolhouses" shall be under the control of the board of education, but that, "the building of all new schoolhouses" shall be under its control, and that "all contracts for building" shall be in writing and approved by the county superintendent, thereby conferring authority upon the board of education and the county superintendent to exercise reasonable supervision over the contract for the building, and over its performance, but it is silent as to the control of the building after it has been erected.
We are, therefore, of opinion that there is no conflict between the two sections, and that the plaintiff is entitled to share in the building fund reserved by the defendant, under the conditions prescribed in section 4124, which should be enforced reasonably and not arbitrarily.
This construction accords with the opinion of the State Superintendent of Public Instruction, whose duty it is, by statute, to construe the School Law, and while his construction is not binding on us, it is entitled to high consideration.
In his notes and decisions on the School Law he says: "The city schools are entitled to their equitable part of the building fund. They pay their part of it, and in the apportionment of the building fund, just as in the apportionment of the other part of the school fund, they are entitled to be treated exactly like any other public school district of the county. The fact that these districts are operated under a special charter does not prevent them from being public school districts entitled to all the rights and privileges of other school districts in the distribution of the common public school fund, including the building fund. The fact that they issue bonds and levy taxes for better buildings and equipment ought to entitle them to more consideration instead of less, by the county (409) board of education, in the distribution of the county building fund, and certainly ought not to cause them to be discriminated against by excluding them from sharing in that fund, which they helped to pay, because they are willing to assume an additional burden of taxation to get better houses and equipment than the county and the regular school district can afford to provide. They should be encouraged rather than discouraged in such commendable efforts."
For the reasons given, the judgment is
Affirmed.
Cited: Reade v. Durham, 173 N.C. 682. *Page 329